Exhibit 16.1 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 U.S.A. Dear Ladies and Gentlemen: Re:AGR Tools, Inc. (the “Company”) This letter confirms that we have reviewed Item 4.01, Changes in Registrant’s Certifying Accountant, of the Company’s Form 8-K dated July 2, 2010 and are in agreement with the statements made therein as it pertains to our firm. Yours truly, /s/ SATURNA GROUP CHARTERED ACCOUNTANTS LLP Saturna Group Chartered Accountants LLP Vancouver, Canada July 2, 2010
